ORDER
The Director of the Office of Lawyers Professional Responsibility has filed a petition for disciplinary action alleging that respondent William A. Jacobs’ convictions of three counts of second-degree criminal sexual conduct and three counts of possession of pornographic works involving a minor child constitute conclusive proof under Rule 19, Rules on Lawyers Professional Responsibility (RLPR), of professional misconduct warranting public discipline, namely, a violation of Minn. R. Prof. Conduct 8.4(b) (commission of a criminal act that reflects adversely on the lawyer’s honesty, trustworthiness, or fitness as a lawyer). Respondent has waived his procedural rights under Rule 14, RLPR, and admits the allegations of the petition. The parties jointly recommend that the appropriate discipline is disbarment.
The court has independently reviewed the file and agrees with the recommended disposition.
Based upon the files, records, and proceedings herein,
IT IS HEREBY ORDERED THAT:
1. Respondent William A. Jacobs is disbarred from the practice of law in the State of Minnesota.
2. Respondent shall comply with Rule 26, RLPR (requiring notice of disbarment to clients, opposing counsel, and tribunals).
3. Respondent shall pay $900 in costs pursuant to Rule 24, RLPR.
BY THE COURT:
/§/_ Alan C. Page Associate Justice